DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Status of Claims
Claims 3-6 are cancelled. Claims 1, 7 and 8 are amended. Claims 1 and 9 are independent claims. Claims 9-20 are withdrawn. Claims 1, 2, 7 and 8 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "... introducing an n-type dopant with an n-type dopant gas to a type IV semiconductor containing forming gas selected from the group consisting of silane (SiH4, dichlorosilane (DCS), SiF4, SiCl4 and combinations thereof at a ratio that ranges from 5 to 8 to provide a source gas…", which is not supported by the specification as originally filed. It is noted that the originally filed specification (for example [0033] of instant PGPUB US 2018/0258549 A1) discloses “…a gas ratio of [PH3]/[SiH4] between about 5-8…”, e.g., the instantly recited “… an n-type dopant with an n-type dopant gas to a type IV semiconductor containing forming gas selected from the group consisting of silane (SiH4, dichlorosilane (DCS), SiF4, SiCl4 and combinations thereof at a ratio that ranges from 5 to 8 to provide a source gas” in claim 1 is broader than the originally disclosed in the specification, e.g., the newly recited limitation is not supported by the originally filed specification. In fact, [0033] of instant PGPUB US 2018/0258549 A1) explicitly describes that “…the threshold appears to be at about a gas ratio of [PH3]/[SiH4] between about 5-8. Other gases/dopant processes have other thresholds” (end part of [0033]); apparently the gas ratio of between about 5-8 refers to PH3 and SiH4 as described in the specification as originally filed. Claims 2, 7 and 8 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 8 “…the n-type dopant is selected from the group consisting of phosphorus and boron” constitutes an indefinite subject matter. It is not clear what “the n-type dopant is selected from the group consisting of phosphorus and boron” means because one ordinary skilled in the art would readily recognized that boron is not an n-type dopant. Therefore, the metes and bounds of claim  are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dip et al (US 20070042569 A1, “Dip”) in view of Enicks (US 20090151623 A1, “Enicks”) and Dong Suk Shin (US 20030005881 A1, “Shin”).
Regarding claim 1, Dip (entire document) teaches an epitaxy method comprising providing an exposed areas 425 of a single crystal substrate 410 (crystalline region) (fig 4B, 0015, 0027); depositing silicon on the exposed areas of the single crystal substrate to form epitaxial silicon 450 on the exposed areas at a temperature of between about 200°C and about 700°C (abstract, fig 4C, 0007, 0015, 0030-0031, 0038 and claim 1), overlapping the instantly claimed temperature range of prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I); the epitaxial depositing silicon including introducing a phosphorous dopant PH3 (n-type dopant gas) and a silicon containing gas of SiH4 (type IV semiconductor containing forming gas) (0031, 0037, 0044, 0049), and diluting the silicon containing gas of SiH4 with a dilution gas of H2 (0031, 0044, claims 7, 8, 20 and 21), reading on a ratio of the n-type dopant PH3 to silicon containing gas SiH4, and a ratio of silicon gas SiH4 to the diluting gas of H2.
Dip teaches the substrate being silicon (Dip 0015), but does not explicitly teach the substrate being III-V containing gallium. However it is known in the art that both silicon and gallium arsenide can be used as a substrate for epitaxially growing silicon film as taught by Enicks (0003, 0021, 0033), e.g., silicon and gallium arsenide are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Also, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07.
Dip/Enicks teaches a ratio of silicon gas SiH4 to the diluting gas of H2 as addressed above, but does not explicitly teach the instantly claimed specific gas ratio of dilution gas H2 to silicon source gas SiH4 ranging from 5 to 1000. However Shin teaches a process of fabricating crystalline silicon, wherein during the depositing process, the monosilane (SiH4) or DCS gas has a flow rate of approximately 100-500 2 has a flow rate of approximately 2,000-20,000 sccm, e.g., a ratio of H2 to SiH4 is approximately from 4 (calculated by 2000/500) to 200 (calculated by 20000/100) (0017, 0025, 0030, claims 3 and 12), overlapping the instantly claimed ratio range of 5 to 1000. Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Dip/Enicks per teachings of Shin, in order to provide epitaxial silicon capable of preventing deterioration of device property (Shin 0002). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dip/Enicks/Shin teaches a ratio of the dopant PH3 to silicon containing gas SiH4 as addressed above, and further teaches that a flow of PH3 gas (n-type dopant gas) is controlled in order to obtain a certain doping concentration in the silicon epitaxial layer (Shin claims 4 and 13). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Dip/Enicks/Shin, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, Dip/Enicks/Shin teaches that the silicon-film is a phosphorous doped epitaxial Si film (Dip 0037).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dip/Enicks/Shin as applied to claim 1 above, or in the alternative, being unpatentable over Dip/Enicks/Shin in view of Bauer et al (US 200602345049 A1, “Bauer”).
Regarding claim 7, Dip/Enicks/Shin teaches introducing the n-type dopant as addressed above, and also teaches that the dopant gas can contain PH3, AsH3, B2H6, or BCl3 (Dip 0037); “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It is also known in the art that both n-type and p-type are introduced during silicon epitaxial growth as taught by Bauer (0086 and 0104). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Dip/Enicks/Shin per teachings of Bauer in order to provide deposited layer having improved surface quality (Bauer 0011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For 
Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8486797 B1 (‘797) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘797 is that the instant application claims are providing III-V substrate material for depositing silicon and a specific ratio of dopant gas to forming gas, while the ‘797 claims are providing patterned passivation layer on the substrate and depositing SixGe1-x (0≤x≤1); However it is obvious to one ordinary skill in the art that the epitaxial SixGe1-x (0≤x≤1) layer disclosed in ‘797 claims comprises Si. Also it is known in the art that III-V material is used as a substrate for epitaxially growing silicon film as taught by Bauer (0059-0061). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified ‘797 per teachings of Bauer in order to provide suitable substrate materials for epitaxially growing semiconductor films. Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. ‘797/Bauer further teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 11, 15-16 and 17 of U.S. Patent No. 8642378 B1 (‘378) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘378 teach all of the instantly claimed limitations except for an exposed crystalline region of a III-V substrate material and a specific ratio of dopant gas to forming gas. However it is known in the art that III-V material is used as a substrate for epitaxially growing silicon film as taught by Bauer (0059-0061). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified ‘378 per teachings of Bauer in order to provide suitable substrate materials for epitaxially growing semiconductor films. Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. ‘378/Bauer In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9231146 (‘146) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘146 claims is that the ‘146 teaches depositing semiconductor layer instead of instantly claimed silicon layer and a III-V substrate material, and instant application claims a specific ratio of dopant gas to forming gas. However it is obvious to one ordinary skill in the art that a semiconductor layer comprises silicon. Also it is known in the art that III-V material is used as a substrate for epitaxially growing silicon film as taught by Bauer (0059-0061). Therefore it would prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. ‘146/Bauer further teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10011920 (‘920). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1, 2, 7 and 8 are merely broader than claims of ‘920. It is .  
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejection under 35 USC 112, but not found persuasive. As addressed above, the originally filed specification (for example [0033] of instant PGPUB US 2018/0258549 A1) discloses “…a gas ratio of [PH3]/[SiH4] between about 5-8…”, e.g., the instantly recited “… an n-type dopant with an n-type dopant gas to a type IV semiconductor containing forming gas selected from the group consisting of silane (SiH4, dichlorosilane (DCS), SiF4, SiCl4 and combinations thereof at a ratio that ranges from 5 to 8 to provide a source gas” in claim 1 is broader than the originally filed, e.g., the newly recited limitation is not supported by the originally filed specification. In fact, [0033] of instant PGPUB US 2018/0258549 A1) explicitly describes that “…the threshold appears to be at about a gas ratio of [PH3]/[SiH4] between about 5-8. Other gases/dopant processes have other thresholds” (end part of [0033]); apparently the gas ratio of between about 5-8 can only applied to PH3 
Applicant's arguments with respect to the previous art rejection have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner' s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714